Citation Nr: 0010866	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  97-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Raynaud's syndrome.

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant has provided documents which reflect he served 
in the Nebraska Army National Guard for various periods 
between September 1969 and September 1973 and had periods of 
active duty or active duty for training (ACDUTRA) from 
February 5, 1970 to June 7, 1970, from July 24, 1970 to 
August 9, 1970, from June 5 - 19, 1971, from June 9 - 25, 
1972 and from June 9 - 23, 1973. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1997 from the Lincoln, Nebraska Regional 
Office (RO) which denied service connection for Raynaud's 
syndrome, and an acquired psychiatric disorder as secondary 
to Raynaud's syndrome.  

This case was remanded by a decision of the Board dated in 
January 1999 and is once again before a signatory Member for 
appropriate disposition.

Following a review of the evidence of record, the Board finds 
that the issue of an acquired psychiatric disorder as 
secondary to Raynaud's syndrome should be deferred pending 
resolution of the claim of entitlement to service connection 
for Raynaud's syndrome.  


FINDING OF FACT

The record contains a competent diagnosis of Raynaud's 
disease which was diagnosed during a period of active duty or 
ACDUTRA between June 9 - 23, 1973, rendering the claim for 
service connection as plausible.  



CONCLUSION OF LAW

The claim of entitlement to service connection for Raynaud's 
syndrome is well grounded.  38 U.S.C.A. § 5107(a) (West 1991. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he now has Raynaud's disease which 
was first manifested during a period of relevant service for 
which service connection should now be granted by the Board.  
In his substantive appeal received in September 1997, a 
current examination and an advisory medical opinion are 
requested.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for direct service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

After a thorough review of the evidence, the Board concludes 
that the appellant has presented a well-grounded claim for 
service connection for Raynaud's syndrome.  The record 
reflects that the appellant was either on active duty or 
ACDUTRA during the period between June 9 - 23, 1973, and 
clinical records dated June 14, 1973 reflect a diagnosis of 
Raynaud's phenomenon and/or disease.  As the record contains 
competent evidence of a diagnosed disability at issue during 
the appellant's active military service, he has met his 
burden with respect to submission of a plausible claim for 
service connection for Raynaud's syndrome.  


ORDER

The claim of entitlement to service connection for Raynaud's 
syndrome is well grounded, and the appeal, to this extent, is 
granted.


REMAND

Because the claim of entitlement to service connection for 
Raynaud's syndrome is found to be well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The record contains a DD-Form 214 reflecting that the 
appellant was on ACDUTRA between February and June 1970.  
However, in documents submitted by the veteran, he is also 
shown to have had four additional periods of active duty or 
ACDUTRA, most notably between June 9 - 23, 1973.  It was 
during this time frame that the training medical records 
demonstrates a diagnosis of Raynaud's disease in two 
statements dated June 14, 1973 from Dr. Robert Ehrlich and E. 
L. Rustad, M.D.  A clinical record cover sheet dated June 23, 
1973 indicated that the appellant was admitted on that date 
for "A&D" but no subsequent information was recorded in 
this regard.  In a letter dated June 28, 1973, an official 
from Company B (MED) noted that the appellant's medical 
history had been reviewed and that he did not meet retention 
standards.  A medical discharge was recommended.  In a letter 
to his commanding officer which was noted to have been 
received in September 1973, the appellant stated that he was 
unfit for further military duty and requested a medical 
discharge due to problems which included Raynaud's phenomenon 
and eczema.  He related that during active training that 
summer, he had been examined by the doctors from "company 
B" and had secured two statements from personal physicians 
attesting to disability.  An undated memo indicated that 
"[h]is exam by the BDE Asst Surgon[sic] was not received 
until September 7, 1973.  The appellant's medical discharge 
from the Army National Guard was effectuated in September 
1973.  The available training records do not contain a copy 
of any examination or evaluation performed by military staff.

The voluminous post training clinical records make reference 
to a continuing diagnosis of Raynaud's syndrome among other 
chronic conditions.  The appellant was subsequently awarded 
Social Security Administration benefits in July 1995.  In the 
notice of the decision of that same date, it was recorded 
that a diagnosis of Raynaud's syndrome was made in 1971.  
However, it was also noted that medical records upon which 
the decision had been based dated between 1992 and 1994.  

Dr. N. L. Swanson wrote in April 1995 that the appellant 
suffered from Raynaud's syndrome.  The appellant filed a 
claim for service connection for Raynaud's disease in May 
1997 and indicated that he had been treated by Dr. Swanson 
since 1973.  However, subsequent records obtained from Dr. 
Swanson only show treatment dating back to 1983.  

Pursuant to Board remand of January 1999, the RO was 
requested to contact Dr. Rustad to obtain copies of the 
veteran's treatment records.  However, Dr. Rustad's office 
responded in February 1999 and April 1999 that no records 
were available, but requested additional information in the 
latter writing.  No follow-up in this regard has been made.  
It is observed that a note attached the SSA award letter 
indicates that Dr. Ehrlich is no longer alive.

Under the circumstances of this case, however, the Board is 
of the opinion that additional development of this matter, to 
include a direct request by VA for training records from the 
Nebraska National Guard, verification of training dates and 
the type of training served, as well further inquiry with Dr. 
Rustad is indicated.  Dr. Ehrlich's former office should also 
be contacted in the event that any of his records have been 
retained.  

The fulfillment of the VA's statutory duty to assist the 
appellant also includes providing additional VA examination 
by a specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

The case is therefore REMANDED to the RO for the following 
actions:

1.  The RO should write to the Nebraska 
National Guard utilizing the address of 
record and request verification of the 
appellant's exact training dates and the 
type of training rendered for those 
dates.  The RO should also request any 
and all medical, administrative and 
personnel records the Nebraska National 
Guard has in its possession pertaining 
to the veteran, and associate them with 
the claims folder.  

2.  After obtaining any necessary 
authorization from the veteran, the RO 
should contact Dr. Rustad again and ask 
that his office perform an additional 
search for medical records pertaining to 
the veteran for any date.  A copy of the 
June 14, 1973 medical certificate from 
Dr. Rustad should be enclosed with this 
correspondence for verification of 
authenticity.  Any additional 
information identified by Dr. Rustad's 
office as necessary to the search for 
medical records should be provided by 
the RO.

3.  The RO should contact the veteran 
and request that he provide 
authorization for release of Dr. 
Ehrlich's  records.  Thereafter, that 
physician's office should be contacted 
and requested to provide any and all 
records they may have in their 
possession pertaining to the veteran for 
any dates of treatment.  

4.  Thereafter, the appellant should be 
scheduled for a special VA examination 
to be conducted by a board-certified VA 
vascular surgeon to determine the extent 
and etiology of any Raynaud's syndrome 
now indicated.  All necessary tests and 
studies, should be performed, and all 
clinical manifestations should be 
reported in detail.  The examiner must 
be provided with the appellant's claims 
folder and a copy of this remand for 
review prior to conducting the 
examination.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should 1) provide 
an opinion as to the clinical course of 
onset of Raynaud's syndrome, 2) provide 
an opinion as to the probable date of 
onset Raynaud's syndrome and 3) indicate 
whether it is as least as likely as not 
that Raynaud's syndrome was initially 
manifested on or around June 9 - 14, 
1973.  The examination report should set 
forth in a clear, comprehensive, and 
legible manner all pertinent findings, 
and should include complete rationale 
for the opinion expressed.  The 
examination report should clearly 
reflect whether a review of the claims 
folder was performed.  The examination 
report should be returned in a legible 
narrative format. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999). 

6.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

7.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for Raynaud's 
syndrome to determine whether or not 
service connection may be granted.  If 
action remains adverse to the appellant, 
he should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.  If service 
connection is established for Raynaud's 
syndrome, the RO should readjudicate the 
issue of entitlement to service 
connection for psychiatric disability 
claimed as secondary to Raynaud's 
syndrome.  If such action remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration, as appropriate.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


